Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1, 10, and 19
Grubbs teaches storing a portion of media productions sent by a provider in a data store that is accessible by a media box. A default media program or a fall back media presentation can be assigned to a sector for the unassigned duration, when no media is associated with the sector for a given time. A schedule table establishes a criteria for presenting media within display sections at particular times.
Yang teaches requesting and receiving a MPD file that records address(es) for acquiring media segments. 
Griffiths teaches playback device requesting content for playback from a content server. Content server may not respond to requests for streaming content, not retrievable, not playable, etc. where content may be unplayable and/or unavailable. A determination is made as to whether content is available for playback. If unavailable, determining alternate content for playback, and playing back alternate content.
Krasadakis teaches recognizing and/or identifying user(s) through device communication with the user’s smart phone or wearable device. The system selects which content to present to users based on number of users in a group, number of personally recognized users, largest group of users, most interactive group, etc. Multiple 
Iwasaki teaches transmitting apparatus transmits information including ID information of contents, which indicates a candidate for deletion in the content receiving apparatus. Receiving side control unit deletes the concerned contents.
Munetsugu teaches determining if content is being currently played, if it is not, then the file is deleted.
Poslinksi teaches during a delete, the currently playing commercial can be stopped, and filename associated with the commercial can be passed to the file system to delete.

Claim(s) 1, 10, and 19 comprise of a unique combination of elements that are not taught and are not reasonably suggested by the art of record when considering the claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425